Citation Nr: 0524346	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-04 998	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to April 
1975, and from February 1980 to February 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.  Jurisdiction over the case was 
transferred to the Medical and Regional Office Center (MROC) 
in Fargo, North Dakota, in October 2001. 

In December 2003, the Board remanded the veteran's claim to 
the RO for additional development.  

As noted by the Board in the Introduction section of the 
December 2003 remand, in a September 2001 statement, the 
veteran appeared to have raised the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a psychiatric disability other than 
PTSD.  In addition, the Board noted that in a February 2003 
correspondence, the veteran's Congressman indicated that the 
veteran was seeking service connection for a skin disability.  
Once again, as these issues have not been developed for 
appellate review, they are referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  By an October 1998 Board decision, a claim for service 
connection for a neuropsychiatric disability, to include 
PTSD, was denied.  

2.  Evidence added to the record since the October 1998 
decision, when viewed in conjunction with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 1998 Board decision denying service 
connection for a neuropsychiatric disability, to include PTSD 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1998).

2.  The evidence received since the October 1998 Board 
decision is not new and material; the claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has PTSD based on stressful 
events that occurred during his service aboard the USS Coral 
Sea.  In this regard, he maintains that he witnessed an 
accident in which a friend's legs were amputated by the 
wheels of an aircraft; that he was the helmsman of the USS 
Coral Sea when it ran over a jet that had crashed into the 
ocean; that he was raped by two or three men in the showers; 
and that he was involved in physical altercations with other 
shipmates. 

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303 (2004).

The provisions of 38 C.F.R. § 3.304(f) (2004) indicate, in 
pertinent part, that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen v. 
Brown, 10 Vet. App. 128, 141 (1997) (citing the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) 
(DSM-IV)).  It is the distressing event, rather than the mere 
presence in a "combat zone," that may constitute a valid 
stressor for the purposes of supporting a diagnosis of PTSD.  
Cohen, at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat.  If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b) (West 2002).  If the veteran did not serve in combat, 
alleged stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board notes that some of the veteran's claimed in-service 
stressors involve personal assaults, and therefore fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events the veteran has alleged.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999). Furthermore, as noted above, 
under Paragraph 5.14(d), Part III, of VA's Adjudication 
Procedure Manual, M21-1, it is noted that service records may 
not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).

Under section 3.304(f)(3), if a PTSD claim is based on in- 
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the claimed stressor. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

An October 1998 Board decision denied a claim for service 
connection for a neuropsychiatric disability, to include 
PTSD.  That decision is a final determination.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

Prior final decisions of the Board may be reopened upon the 
receipt of evidence which is new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of new and material evidence was amended in 
August 2001.  However, the amended definition of new and 
material evidence only applies to a claim to reopen received 
on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Because the veteran's claim was received by the RO 
prior to that date, in February 2001, the amended definition 
of new and material evidence is not applicable to the 
veteran's claim to reopen.

The newly presented evidence need not be probative of all the 
elements required to award the claim but the evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence 
in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Since 
the October 1998 Board decision is a final determination and 
was the last decision to address the issue of service 
connection for PTSD, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.  The evidence received subsequent to that decision 
is presumed credible for the purposes of reopening the 
veteran's claim, unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  

The evidence of record when the Board denied the claim in 
October 1998 included the veteran's DD 214's, service medical 
and personnel records, VA and private medical records, 
statements and hearing testimony of the veteran, and 
information from the United States Armed Services Center for 
Research of Unit Records.  The medical evidence of record in 
October 1998 documented a diagnosis of PTSD.  

Thereafter, in February 2001, the veteran attempted to reopen 
his claim for PSTD.  Evidence added to the record since the 
October 1998 Board decision includes VA medical records, 
dated from June 1993 to April 2005, additional service 
personnel records, records from the Social Security 
Administration, and statements from the veteran and his 
parents.  The VA medical evidence documents that the veteran 
continued to seek treatment for his PTSD and that he 
continued to report being sexually assaulted and having been 
involved in physical altercations with shipmates during 
service. 

The medical evidence added to the record since the October 
1998 Board decision is new in that it was not of record at 
the time of the Board's October 1998 decision (with the 
exception of duplicate VA hospitalization and treatment 
reports, dated from June 1993 to October 1994).  However, 
none of the evidence is material as it does not support the 
veteran's claim in a manner different from that demonstrated 
in October 1998.  In this regard, the Board notes that there 
was no evidence of a verified stressor at the time the 
veteran was denied service connection for PTSD in 1998.  
Since the Board's October 1998 decision, the veteran has 
continued to report that he experienced sexual abuse and 
physical altercations with other shipmates aboard the USS 
Coral Sea.  In this regard, during an October 2003 VA 
psychiatric evaluation, the veteran repeated the history with 
respect to being raped and having a knife pulled on him 
during service.  The VA examiner entered a diagnosis of PTSD, 
specifically history of traumatic sexual abuse while in the 
military.  The veteran's assertions of having been sexually 
assaulted and of being involved in physical altercations with 
shipmates during service are essentially redundant or 
cumulative of those before the Board in October 1998, and are 
not new evidence.  Likewise such history of the claimed 
stressors reiterated by some health care professionals is 
also not material.  In short, the evidence received since the 
Board denial does not tend to support the veteran's claim in 
any matter that was not already shown previously.  
Consequently, the Board concludes that new and material 
evidence has not been submitted since the October 1998 Board 
decision that denied service connection for PTSD.  Thus, the 
claim has not been reopened.

In deciding this case, the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations. On 
August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b).  The purpose of the first notice is to advise the 
veteran of any information, or any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
veteran of the information or evidence that is to be provided 
by the veteran and that which is to be provided by the 
Secretary.  38 U.S.C.A. § 5103(a).  In addition, 38 C.F.R. 
§ 3.159(b) details the procedures by which VA will carry out 
its duty to provide notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen his previously denied 
claim for service connection for PTSD.  The veteran submitted 
his claim to reopen to the RO in February 2001.  The RO wrote 
to the veteran in April and December 2001 and notified him of 
the evidence/information needed to reopen his claim for 
service connection for PTSD.  He was advised of what VA would 
do to assist him in the development of his claim and what he 
should do in support of his claim.  He was told that he could 
submit any other information or evidence in support of his 
claim or identify the same and request the RO's assistance to 
obtain the information/evidence.  

Although the RO's December 2001 letter informing the veteran 
of the notice required by the VCAA was not provided until 
after the RO adjudicated his claim in May 2001, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires a remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.

In addition, in December 2003, the Board remanded the 
veteran's claim to the RO for additional development to 
include, but not limited to, advising the veteran that he 
should submit evidence from alternative sources to support 
his claimed personal assault stressors.  Thereafter, in May 
2004, the RO sent the veteran a personal assault development 
letter. 

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claim for service connection 
for PTSD.  The veteran was specifically told what was 
required of him and what VA would do.  Consequently, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that as for the 
applications to reopen, even the VCAA recognizes that VA has 
limited obligations until after a claim is reopened.  The 
veteran has been given opportunity to submit new and material 
evidence and VA has assisted where appropriate, such as in 
obtaining records about which VA has constructive knowledge 
and informing him of evidence which might substantiate his 
claim.  Consequently, the Board finds that the RO has 
fulfilled its duty to assist under the VCAA.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD is not 
reopened; the appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


